Citation Nr: 1429811	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-03 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had honorable active service from August 2, 1960 to August 1, 1964.  He extended his enlistment and had additional service from August 2, 1964 to November 14, 1968, but which has been characterized as under other than honorable conditions, so a bar to him receiving benefits for things that occurred during that additional service.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, he testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  At the outset of the hearing, the Veteran indicated he was revoking his power of representation with the Texas Veterans Commission (TVC), preferring instead to proceed in his appeal on his own behalf, so pro se.

In May 2012, the Board determined there was new and material evidence, so reopened the claim for service connection for a low back disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead then proceeded to remand this claim, as well as those for a bilateral knee disorder and PTSD, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board again remanded the claims in May 2013 for still additional development that was necessary.  And since the claims since have continued to be denied, they are again before the Board for further appellate consideration.

The Veteran's appeal was processed electronically using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of his case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Diagnosed low back and bilateral knee disabilities are not shown to be etiologically related to the Veteran's service that is considered qualifying.

2.  His PTSD has been attributed only to a combat stressor that occurred during his subsequent service that is not qualifying for VA benefit purposes.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for low back and bilateral knee disabilities, or for an acquired psychiatric disorder, including PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided the relevant notice and information in letters dated in March 2005, October 2007, April 2008, and June 2013.  The most recent letter included notice regarding the types of evidence he could submit in support of his claim for service connection for PTSD based on an alleged personal assault during his service.  38 C.F.R. § 3.304(f)(5).  


All of the required notice was not provided prior to initially adjudicating his claims in the June 2008 decision at issue in this appeal, so not in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  But after providing the necessary notice, VA readjudicated his claims in a March 2014 supplemental statement of the case (SSOC).  So his claims have been reconsidered since providing all required VCAA notice.  Thus, he is not prejudiced.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Mayfield IV) (An SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (As a matter of law, the provision of adequate VCAA notice prior to a readjudication rectifies ("cures") any timing defect from inadequate or incomplete notice or the lack of notice prior to an initial adjudication).  The Veteran has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he considers unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist him in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on his claims.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claims.  To this end, his service treatment records (STRs), service personnel records (SPRs), VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided VA compensation examinations and opinions that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiologies of his claimed low back, bilateral knee, and acquired psychiatric disorders.

As pointed out in the Board's May 2013 remand, he indicated that he had contacted the Discharge Review Board for correction of his Naval records to see "if I could resume where we left off in 2008 [referring to his prior attempt to have his discharge for his second period of service upgraded] but found out I would have to start the process all over again which is what I am now doing.  I understand this could take a year or more."  The Board therefore instructed to RO or AMC, as the Agency of Original Jurisdiction (AOJ), to undertake efforts to obtain records associated with his most recent application to the Review Board.  To that end, the AOJ sent four letters, dated from June 2013 to February 2014, to the Review Board requesting the specified records.  However, no response was received.  In correspondence to VA dated in May 2013, the Veteran was told by the Review Board to correspond using a different address than the one the AOJ had used.  Nevertheless, in February 2014, the AOJ sent another letter to this other address requesting records associated with the Veteran's application to upgrade the character of his discharge from his latter service.  Again, though, no response was received.  The AOJ then notified the Veteran that he may submit any records he had in his personal possession to VA, but no additional records were submitted by him, either.  The Board therefore finds that further efforts to obtain these records in question would be futile, and VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c) and (e); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, regarding the Veteran's hearing before the Board, it was in accordance with VA regulation and Court precedent since the presiding Veterans Law Judge (VLJ) duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

At the outset, as discussed in the Board's prior remand, the appellant is a "Veteran" based on his initial service from August 2, 1960, to August 1, 1964.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim and resultant disability based on that service.  But to the extent he is additionally claiming entitlement to service connection due to any injury sustained during his additional service from August 2, 1964, to November 14, 1968, that period of service has been determined to be dishonorable on account of his willful, persistent misconduct and, therefore, he is not entitled to VA benefits for that additional period of service.  38 C.F.R. § 3.12.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A.  Low Back & Knees

VA compensation examinations in June 2012 revealed degenerative joint disease (DJD), i.e., arthritis, in the Veteran's knees and degenerative disc disease (DDD) in the lumbar segment of his spine.  Therefore, element (1) of service connection, that being proof he currently has the disability or disabilities being claimed, has been satisfied.

DJD (arthritis), though not DDD, also is a condition that is considered chronic, per se, therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Moreover, since a chronic condition, per se, according to § 3.309(a), DJD (arthritis), though, again, not also DDD, as well alternatively may be shown to be related to the claimant's service under § 3.303(b) if it was first noted during his service and he has experienced continuous symptoms since.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Here, unfortunately, despite these various means of showing entitlement, the overall weight of the evidence is against finding that element (3), namely, a nexus between these current disabilities and the claimant's service has not been satisfied, so these claims must be denied.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding element (2), in terms of what happened during his service, the Veteran contends that he injured his back and knees while participating in activities such as the track team and boxing.  Notably, the claims file includes copies of photographs, undated, supporting his assertions that he was a boxer in service.  But his STRs are unremarkable for any complaints, treatment, or diagnoses referable to low back or bilateral (left and right) knee disorders.  His June 1960 enlistment examination was normal.  In addition, he underwent a reenlistment examination a little more than 5 years later, in September 1965, also more than one year after the end of his period of honorable service, and that examination revealed normal findings, too.

There is no competent medical evidence linking his current low back and bilateral knee disabilities to his sports activities in service or to anything else, for that matter, which occurred during his service.  He underwent VA compensation examinations for his low back and knees in June 2012 for a medical nexus opinion regarding the etiologies of these claimed disabilities and their posited relationship with his service.  But based on a review of the claims file, a history he provided, and an objective physical examination, the examiner diagnosed "age-related degeneration" of the back and knees.  He further stated that there was no indication of any back or knee problems during the Veteran's service or even shortly after it concluded.  In the May 2013 remand, the Board sought further clarification of that opinion.  The examiner provided additional medical comment (supplemental opinion) in June 2013.  He reiterated that there were no clinical records in service or immediately after service indicating a back or knee problem, apparently asserting that the lack of any such documentary findings, combined with the previous diagnosis of age-related degenerative changes, disassociates the current disabilities from any event or injury purportedly to have occurred in service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, 
for non-combat Veterans providing non-medical related testimony regarding an event during service [or where, as here, the incident, event, injury or disease in question is not claimed to have occurred in combat], Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Veteran has failed to explain why injuries of the seriousness he now claims were not at least complained about during his service, so as to in turn have been documented in his STRs either in the way of a subjective complaint or an objective clinical finding such as a pertinent diagnosis.  Moreover, this is also true for many years, indeed decades, after the conclusion of his service.  The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after his service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The DJD and DDD the Veteran is now claiming are not the type of simple conditions that are readily amenable to probative lay comment regarding their diagnoses and etiologies, instead, they are medically complex.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  So there has to be medical evidence supporting the claims, and there simply is none, only instead against these claims (in particular, the VA compensation examiner's unfavorable opinion).  There is no competent medical opinion refuting this examiner's conclusions.  The Board has considered the Veteran's lay statements in support of his claims, but he has not demonstrated any specialized medical knowledge or expertise indicating he is capable of rendering a competent opinion on the determinative issue of causation.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his degenerative joint and disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).


Nevertheless, as already alluded to, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard in showing the required attribution of the condition to the Veteran's service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  DJD (arthritis) is one such chronic disease, though not also DDD.

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  

Here, though, the Veteran's statements regarding low back and knee problems during his service, alone, are insufficient to establish the presence of arthritis during his period of honorable service, particularly when weighed against the report of the more contemporaneous September 1965 reenlistment examination showing normal findings.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  This means the Veteran, as a layman, is not competent to say when he first had it (or the cause of it).  Moreover, contemporaneous records, such as the report of the September 1965 reenlistment examination mentioned, which was entirely normal, tend to have more probative value since they are nearer to the relevant time in question, so not subject to memory fading over time, and since there was no incentive - financial or otherwise - for the Veteran to have provided anything other than accurate information regarding his general state of health and fitness during that evaluation.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).


If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The Federal Circuit Court explained that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, VA records from October 2006 show the Veteran reported a history of right knee pain for more than 12 years, so since at least 1994 or thereabouts.  Clearly these statements do not reflect a history of knee pain dating back to his qualifying service that ended much earlier, in August 1964.  Notably, private treatment records from May 1994 show he underwent surgery for chondromalacia of his right patella, but do not include a medical history or other statement indicating knee pain had existed since his service.

Similarly, VA records from October 2006 show he reported a 35-year history of chronic back pain, so since approximately 1971, which also then did not start until well after his military service had ended (especially his qualifying service).  An April 2008 letter from one of his private physicians noted that the Veteran had been treated in 1977 for problems that may have included his back.  Again, however, this evidence does not relate a history of symptoms dating back to August 1964.  At best, it suggests back pain incepting sometime after his second (the disqualifying) period of service.


The Board finds these records to be more probative than his more recent statements as to how long he has experienced symptoms referable to his knees or back.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  And all of this is true even accepting that continuous symptoms, not necessarily instead treatment for them, is the essence of § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

As there is no supporting medical nexus evidence etiologically linking the Veteran's current low back and bilateral knee disabilities to his service, and no continuity of symptomatology established since his service, service connection for these claimed low back and bilateral knee disabilities is unwarranted.

B.  PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the 
in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

The regulations governing claims for PTSD were amended effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. §§ 3.304(f)(3).

There are other exceptions to the pleading-and-proof requirements when the claim for PTSD is predicated on other grounds - namely, a diagnosis of this condition during the Veteran's service (see 38 C.F.R. § 3.304(f)(1)); he engaged in combat against enemy forces and the traumatic event ("stressor") is alleged to have occurred in combat (subpart (f)(2)); he was a prisoner of war (POW) (subpart (f)(4)); or there was a personal or sexual assault (subpart (f)(5)).

PTSD has been diagnosed by the Veteran's treating physicians and by a June 2012 VA compensation examiner, so there is no disputing he has this required diagnosis.  There still has to be attribution of this diagnosis to a stressor that occurred during his service, however, and especially during his qualifying (versus disqualifying) time in service.

He originally asserted that he has PTSD as a result of his service in Vietnam, from March to October 1968, so during his second period of service that has been determined to be dishonorable and, thus, bars him from entitlement to benefits for that period of service.  See June 2005 personal statement.  But after receiving notice from the RO in September 2005 that his military service for the succeeding period of August 2, 1964, to November 14, 1968, does not entitle him to VA benefits, he submitted additional statements indicating he was subjected to "blatant acts of racial prejudice and bigotry" during his first period of service - as well as his second period of service - which induced and exacerbated emotional duress and distress, which in turn caused his alcoholism and was exacerbated by his service in Vietnam, causing his behaviors that ultimately led to his dishonorable discharge in November 1968.  He also claimed stressors related to being a bugler while aboard the USS Hancock during his first period of service and being assigned funeral duties as a bugler.  See August 2006 and July 2008 statements in support of claim (on VA Form 21-4138).

Unfortunately, there is no competent medical opinion linking his PTSD to either his experiences with racial prejudice or duties as a bugler at funeral services during his first period of service.  The June 2012 VA examiner attributed the Veteran's PTSD, instead, to combat that unfortunately occurred during his second period of service that is disqualifying.  An additional opinion in November 2013 clarified that, during that June 2012 VA examination, the Veteran had reported that his drinking problems in service began in 1965.  By his own admission, he had "four years of excellent service" and then began to drink.  He reported stressors related to combat in Vietnam, including a particular incident that occurred at Crow's Nest Mountain.  He did not mention being bothered by acts of racial prejudice or working as a bugler at funerals.  His responses during the examination did not note any problems in his first four years of service (i.e., pertaining to any event that had occurred during that initial service, the only time that is qualifying for VA benefits).  The examiner concluded that it was therefore unlikely that events during that first period of service had resulted in PTSD.

The Board also notes that VA records dated in July 2007 show the Veteran was planning to volunteer as a bugler at funerals, suggesting the experience in service is not in actuality one that he looks upon as particularly traumatic in those years past since he was actively trying to participate in this very same activity again, even now as a civilian.

To the extent he has asserted his PTSD is a result of racial prejudice or his duties as a bugler during his first period of service, he simply is not competent to render such an opinion and it have probative weight or value.

As his PTSD has been attributed to combat stressors during his second period of service, and as he is presently barred from entitlement to benefits arising out of that period of service, service connection for PTSD regrettably must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


